Citation Nr: 1434336	
Decision Date: 08/01/14    Archive Date: 08/08/14

DOCKET NO.  10-33 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial rating for service-connected posttraumatic stress disorder (PTSD) with anorexia nervosa in excess of 70 percent for the period from August 27, 2008 through July 5, 2010.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo

INTRODUCTION

The Veteran had verified active duty from August 2005 to December 2005.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) which granted service connection for PTSD with a 30 percent evaluation, effective August 28, 2008.  The Veteran appealed for a higher rating for this disability.  

A September 2010 rating decision granted a total temporary evaluation from July 6, 2010 through September 30, 2010 under the provisions 38 C.F.R. § 4.29.  A March 2011 decision review officer decision recharacterized the Veteran's disability as PTSD with anorexia nervosa; and assigned an increased, 70 percent, rating from August 27, 2008 through July 5, 2010, and a 100 percent schedular evaluation from October 1, 2010.  As a 100 percent rating is the maximum assignable, the only issue remaining on appeal is entitlement to a rating in excess of 70 percent from August 27, 2008 through July 5, 2010.  

The Veteran testified at a hearing at the RO before the undersigned in November 2012.  At that hearing, she submitted additional evidence, and waived RO consideration of that evidence.  


FINDING OF FACT

Resolving all doubt in the Veteran's favor, from August 27, 2008 through July 5, 2010, the Veteran's PTSD with anorexia nervosa has resulted in total social and occupational impairment.    



CONCLUSION OF LAW

The criteria for entitlement to a disability evaluation of 100 percent for PTSD with anorexia nervosa have been more nearly approximated from August 27, 2008 through July 5, 2010.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent  the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  Separate diagnostic codes identify   the various disabilities. Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where, as here, the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).  

The Board has reviewed all of the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran contends that her service-connected PTSD with anorexia nervosa should be rated 100 percent disabling from August 27, 2008 through July 5, 2010, as the disability resulted in total social and occupational impairment during that period. 

The Veteran's disability is rated under Diagnostic Code 9521-9411.  

Diagnostic Code 9411 for PTSD is governed by a General Rating Formula for Mental Disorders, a 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting      the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id. 

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id. 

Under Diagnostic Code 9521 pertaining to anorexia, a 100 percent rating is warranted for self-induced weight loss to less than 80 percent of expected minimum weight, with incapacitating episodes of at least six weeks total duration per year, and requiring hospitalization more than twice a year for parenteral nutrition or tube feeding.  The note to Diagnostic Code 9521 explains that "an incapacitating episode is a period during which bed rest and treatment by a physician are required."  38 C.F.R. § 4.130, Diagnostic Code 9521 (2013).

Upon review of the record and after resolving all doubt in the Veteran's favor, the Board finds that 100 percent schedular rating is warranted for the Veteran's PTSD with anorexia nervosa from August 27, 2008 through July 5, 2010.  

In a November 2007 letter, the vice president for student affairs of Texas State University temporarily withdrew the Veteran from enrollment at the college due to her psychological problems.  

In a November 2008 letter, the Texas Department of Public Safety submitted the Veteran's case to their Medical Advisory Board for possible revocation of the Veteran's driving privileges due to her psychological condition.  

A VA PTSD examination was conducted in June 2009.  After conducting the examination, the examiner noted the Veteran is most isolative, does not work, and  is continuing to exhibit major deficits in interpersonal, social, vocational and avocational areas.  The examiner assigned a GAF score of 50.  The examiner determined that there was not total occupational and social impairment, but that there was impairment in most areas to include judgment, thinking, family relations, work and mood.  

In a July 2009 physician's statement, the Veteran's private psychiatrist, M.L.A., M.D., indicated that the Veteran was unable to work due to her permanent psychiatric disability.  

A report from Dr. A. dated in September 2009 is of record.  Dr. A. stated that she has been treating the Veteran since March 2008.  She stated that she reviewed the Veteran's claims file.  Dr. A stated that the Veteran suffers from constant depression, anxiety, and panic attacks.  The Veteran's panic attacks caused the suspension of her driving privileges in November 2008.  The Veteran attempted to work twice since her February 2008 separation from service.  However, both periods of employment lasted less than one month due to panic attacks.  She is very isolated, and rarely goes to public places.  The Veteran has attempted suicide by overdosing on her medications twice in 2007.  Dr. A. assigned her a GAF score of 15.  She stated that the Veteran's PTSD symptomatology is severe enough to require continuous medication, intensive treatment, and regular hospitalization.  She also noted that the Veteran has total occupational and social impairment due to her PTSD symptoms.  

A September 2009 VA psychology initial evaluation note is of record.  The Veteran complained of poor sleeping, panic attacks, and anxiety in public, including while driving.  She also complained of suicidal ideation and assaultive thoughts but never carried them out.  The diagnosis was PTSD with panic attacks and agoraphobia.  A GAF score of 45 was assigned.  

In November 2009, the Veteran complained to VA medical personnel that she was upset that she has not received any suicide prevention consultation.  In December 2009, the Veteran was provided a VA suicide prevention and treatment plan.  She was to be reevaluated for suicide risk prevention every 90 days.  

The Veteran visited a VA suicide prevention office on April 15, 2010.  She eventually admitted that she was feeling suicidal.  The Veteran was hospitalized at a VA facility from April 19 to 22, 2010 due to suicidal ideation.  GAF scores of 45 were assigned on psychotherapy treatment on April 19, 20, and 21, 2010.  A GAF score of 55 was assigned on discharge on April 22, 2010.  

In May 2010, the Veteran contacted the VA National Suicide Prevention Hotline with a report of suicidal ideation, plan, and intent.  

The Board notes that the examination findings on the June 2009 VA PTSD examination and the examiner's conclusion do not reflect total occupational and social impairment.  However, Dr. A.'s statements that the Veteran could only work for two periods of one month until her panic attacks precluded employment; that her PTSD symptomatology is severe enough to require continuous medication, intensive treatment, and regular hospitalization; that the Veteran has total occupational and social impairment due to her PTSD symptoms; and her assignment of a GAF score  of 15, tends to support a finding of total social and occupational impairment.  In addition, the Veteran's inability to go to public places due to constant panic attacks, the loss of her driving privileges due to her psychiatric conditions, and her frequent suicidal ideation, all suggest that the Veteran's psychiatric symptomatology more nearly approximates total occupational and social impairment from August 27, 2008 through July 5, 2010.  Therefore, after resolving all doubt in the Veteran's favor, the Board finds that a 100 percent schedular rating from August 27, 2008 through July 5, 2010 is warranted.


ORDER

A 100 percent evaluation for PTSD with anorexia nervosa is granted, effective from August 27, 2008 through July 5, 2010, subject to the law and regulations governing the payment of monetary benefits.



____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


